Opinion by
Johnson, J.
At the trial it was stipulated that duties and internal revenue taxes were assessed upon a quantity of 14,066.21 gallons of port wine but that only 13,567 gallons were found to be present by the United States weigher while the wine was in bonded warehouse prior to release, as shown by the United States weigher’s return with the entry papers. It was further stipulated that the merchandise and issues are the same in all material respects as those involved in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155). Following the decision cited the collector was directed to reliquidate the entry and refund all duties taken upon quantities in excess of the quantities upon which internal revenue taxes were finally assessed, and it was held that internal revenue taxes should have been assessed at the appropriate rate upon 13,567 gallons, the quantity returned by the United States weigher and withdrawn from warehouse